PER CURIAM:
Richard Brendoff appeals the district court’s order granting Defendants’ motion for summary judgment on his 42 U.S.C. § 1983 (2000) complaint alleging excessive use of force in violation of the Eighth Amendment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Brendoff v. Nelson, No. CA-00-331-AMD (D.Md. Mar. 31, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.